Citation Nr: 0327106	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  92-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Dercum's disease.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to 
September 1960.  

This appeal arose from a January 1991 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the appellant had not 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for Dercum's disease.  This 
decision was upheld by rating actions issued in September 
1991 and January and May 1992.  In September 1993, the Board 
issued a decision denying the appellant's claim that he had 
submitted new and material evidence to reopen his claim.

In April 1995, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
issued an opinion which vacated the Board's September 1993 
decision, and remanded the case to the Board for 
readjudication consistent with its opinion reopening the 
appellant's claim.  The case was received and docketed at the 
Board in May 1995.  In September 1995, the Board remanded 
this case for additional development and for readjudication 
of the claim on the merits by the RO.

In December 1995, the RO issued a rating action which denied 
entitlement to service connection for Dercum's disease.  The 
case was received and docketed at the Board in March 1996.  
In May 1996, the Board requested that a VA medical specialist 
review the claims folder.  The requested opinion was rendered 
that same month.  In August 1996, the Board issued a decision 
which denied entitlement to service connection for Dercum's 
disease.  In December 1996, the Board denied the appellant's 
request to reconsider the August 1996 decision.

In May 1998, the Court issued a decision which vacated the 
Board's August 1996 decision and which ordered 
readjudication.  In June 1999, the Board requested review of 
the claims file by a VA medical specialist.  The requested 
opinion was rendered in September 1999.

In December 1999, the Board issued a decision that denied 
service connection for Dercum's disease on the merits.  In 
August 2000, the Board denied the appellant's request for 
reconsideration.  That December 1999 decision was appealed to 
the Court.  On November 9, 2000, there was a significant 
change in the law due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In June 
2001, the Court issued an order that vacated the Board's 
December 1999 decision on the basis of a joint motion for 
Remand.  

In May 2002, the Board issued a decision that denied service 
connection for Dercum's disease on the merits.  In January 
2003, the Court issued an order that vacated the Board's May 
2002 decision on the basis of a joint motion for Remand which 
requested reexamination and readjudication.  


REMAND

According to the parties' January 2003 Joint Motion for 
Remand, although there are numerous medical opinions of 
record, one medical question has not been adequately 
addressed: i.e., whether the lipoma the veteran had removed 
from his chin during service in May 1960 was an early 
manifestation of Dercum's disease.  

Pursuant to 38 U.S.C.A. § 5103A(d), the assistance provide by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  Here, the Court has determined that 
further medical opinion is necessary.   To ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with the 
due process requirements, the case is remanded to the RO for 
the following development:

The RO should obtain a medical opinion 
addressing whether it is as likely as not 
that the veteran's inservice May 1960 
lipoma, found to be benign in a June 1960 
report, was an early manifestation of 
Dercum's disease or whether Dercum's 
disease was otherwise related to the 
lipoma.  The examiner should review the 
veteran's entire claims file.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



